UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan St. Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end:July 31, 2011 Date of reporting period:July 31, 2011 Item 1. Reports to Stockholders. ANNUAL REPORT July 31, 2011 O’Shaughnessy All Cap Core Fund Class A Shares – OFAAX Class C Shares – OFACX Class I Shares – OFAIX O’Shaughnessy Enhanced Dividend Fund Class A Shares – OFDAX Class C Shares – OFDCX Class I Shares – OFDIX O’Shaughnessy Small/Mid Cap Growth Fund Class A Shares – OFMAX Class I Shares – OFMIX O’Shaughnessy Mutual Funds All Cap Core Fund The O’Shaughnessy All Cap Core Fund incepted on August 16th, 2010.From the Fund’s inception to the end of July 2011, equity markets posted strong returns despite the recent downturn.However; the Class A shares of the All Cap Core Fund underperformed the benchmarks, returning 21.26% (without the effect of sales charges) while the Russell 3000® Index returned 23.73% and the S&P 500® Index returned 21.96% for the since inception period ended July 31st, 2011. Since the inception of the Fund, growth stocks led value stocks and small cap stocks led large cap stocks.Because the All Cap Core Fund has a higher exposure to large cap value stocks relative to small cap growth stocks, the Fund underperformed slightly.Several Information Technology and Industrial stocks were the worst drags on performance, including Hewlett-Packard Co. and Akamai Technologies Inc.Performance was boosted, however, by several over weights to stocks such as priceline.com Inc., Verizon Communications Inc., and McDonald’s Corp. which have all done very well since the Fund’s inception. Based on our key factors of high yield, attractive valuation, and high momentum, the Fund was hurt by stock selection in the Energy, Industrials, and Information Technology sectors. The Fund was helped by stock selection in the Consumer Discretionary, Financials and Materials sectors. Based on our historical research, the factors that we emphasize in the Fund should outperform over longer holding periods, but have shorter periods of time when they do not work. We believe the key to success with this type of strategy is patience, and we expect stocks with attractive yields, valuations and momentum to outperform in the years to come. Enhanced Dividend Fund The O’Shaughnessy Enhanced Dividend Fund incepted on August 16th, 2010.From the Fund’s inception to the end of July 2011, equity markets posted strong returns despite the recent downturn.However, the Class A shares of the Enhanced Dividend Fund underperformed the benchmarks, returning 17.76% (without the effect of sales charges) while the MSCI All Country World Index returned 20.08% and the Russell 1000® Value Index returned 19.09% for the since inception period ended July 31, 2011. Since the inception of the Fund, growth stocks led value stocks and small cap stocks led large cap stocks.Because the Enhanced Dividend Fund emphasizes larger value stocks, the Fund underperformed during the period.Several high yielding stocks did well, however. In particular, significant over weights such as Reynolds American Inc, Telecomunicacoes de Sao Paulo S/A, and Vivo Participacoes S A helped performance – all have had impressive dividend yields and strong returns since the Fund’s inception. Holdings like Nintendo Co. Ltd., Nokia Corp. and Mobile TeleSystems were down significantly for the year and detracted from performance. Selecting securities based on high yield led to a very substantial overweight in the telecommunications sector, with an average weight of 39.3% versus an average benchmark weight of just 4.8%.Although the Telecommunication sector was among the weaker performers through July, we believe the sector continues to offer extremely attractive yields relative to other economic sectors. Based on our historical research back to 1926, large cap, market-leading stocks with high dividend yields are very strong performers relative to the overall market in the long run. We believe the key to success with this type of strategy is patience, and we expect stocks with attractive yields to outperform in the years to come. Small/Mid Cap Growth Fund The O’Shaughnessy Small/Mid Cap Growth Fund incepted on August 16th, 2010.From the Fund’s inception to the end of July 2011, equity markets posted strong returns despite the recent downturn.However, the Class A shares of the Small/Mid Cap Growth Fund underperformed the benchmark, returning 30.42% (without the effect of sales charges) while the Russell 2500™ Growth Index returned 36.43% for the since inception period ended July 31, 2011. Since the inception of the Fund, growth stocks led value stocks and small cap stocks led large cap stocks.Because the Small/Mid Cap Growth Fund has a high exposure to smaller cap stocks with high momentum, it did 1 O’Shaughnessy Mutual Funds well relative to the broad market but exposure to high volatility stocks caused it to lag its benchmark – especially during the market downturn since the April 2011 highs. Based on the our key factors of reasonable valuation, strong earnings growth and strong momentum, the Fund was particularly hurt in the Information Technology sector, where stock selection was very weak and caused the majority of the Fund’s underperformance relative to the Russell 2500 Growth Index for the period.In particular, positions in Power-One Inc. and Finisar Corp. dragged on performance.Both stocks had sharply negative returns during a period when the market was up. The main positive contribution to return came from the Consumer Discretionary sector due to holdings such as Lululemon Athletica inc. and Las Vegas Sands Corp. Based on our historical research, the factors that we emphasize in the Fund should outperform over longer holding periods, but have shorter periods of time when they do not work. We believe the key to success with this type of strategy is patience, and we expect stocks with attractive valuations and strong earnings and price momentum to outperform in the years to come. Outlook OSAM believes that valuation and market sentiment are two essential metrics when evaluating equity markets. Our historical research, dating back to the 1920’s has shown us that typically equities have been able to post strong returns following periods when stocks are attractively valued (e.g., low P/E) and following periods where market sentiment was pessimistic. We continue to believe that equities remain attractively valued as corporate earnings over the past several quarters have been very strong. As has been made evident during the recent market panic, concern over the economy and an untold number of external events can lead to extremely short term volatility in the equity markets. It is easy to understand in the current environment why consumer confidence remains very low. Paltry economic growth, stubbornly high unemployment, fiscal deficits in the U.S. and fears about sovereign debt contagion in Europe all conspire to weigh on sentiment. Our research has shown that investors can benefit from the more attractive valuations that result when these fears persist and negative sentiment is priced into the stock market. OSAM conducted research on the historical correlations between forward market performance and periods of economic concerns similar to those the firm hears prevalently mentioned in the current economic environment— low Gross Domestic Product growth, higher unemployment, increasing taxes and low consumer confidence. OSAM has found little to no correlation between these items and the one-, three- and five-year forward returns of equities. In fact, if any relationship exists, it is contrarian. Historically, investing in times when economic indicators have been weak has boded well for the long-term equity investor. Interestingly, of the four economic conditions mentioned above, the strongest correlation with forward returns of the market is a negative correlation with consumer confidence. The research indicates that the five-year forward return for the market has been considerably higher coming out of the periods of lower consumer confidence than higher confidence. OSAM believes this is because during times of economic stress, nervous investors take out their anxiety on the market, driving down the price of stocks below their intrinsic value, thus creating opportunities for those willing to withstand such emotion. The consumer confidence rating for November 2010 was among the lowest readings on record going back to 1952,ranking in the most pessimistic of ten deciles. Historically, the S&P 500 Index has annualized at a five-year rate of 11.5% coming out of similar periods. In contrast, following the most optimistic periods with the highest consumer confidence, the index posted an average annual return of -2.4% for the next five years. OSAM believes this bodes well for long-term investors. Many of our favorite quotes about contrarian investing (“buy when there is blood in the streets,” “be greedy when others are fearful”) highlight the fact that during periods of extreme emotion, investors should be opportunistic, not reactionary. We advocate a non-emotional response to this market selloff. We suggest those with at least a 3 year time horizon may want to consider incrementally using any cash to buy stocks with cheap valuations, high yields, and/or strong momentum. These are the type of securities we seek to own in the O’Shaughnessy All Cap Core Fund, the O’Shaughnessy Enhanced Dividend Fund, and the O’Shaughnessy Small/Mid Cap Growth Fund. 2 O’Shaughnessy Mutual Funds Past performance does not guarantee future results. Opinions expressed are subject to change at any time, are not guaranteed and should not be considered investment advice. Investments in foreign securities involve political, economic and currency risks, greater volatility, and differences in accounting methods. REITS and foreign real estate companies may be less diversified than other pools of securities, may have lower trading volumes and may be subject to more abrupt and erratic price movements than the overall securities markets. Investments in small-and medium-capitalization companies tend to have limited liquidity and greater price volatility than large-capitalization companies. Risks of derivatives include the possible imperfect correlation between the value of instruments and the underlying assets; risks of default by the other party to the transaction; risks that the transactions may result in losses that partially or completely offset gains in portfolio positions; and risks that instruments may not be liquid. Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security. Please read the Schedule of Investments for a complete list of fund holdings. The Russell 3000® Index measures the performance of the largest 3,000 U.S. companies representing approximately 98% of the investable U.S. equity market.The Russell 2500™ Growth Index measures the performance of the small to mid-cap growth segment of the U.S. equity universe.It includes those Russell 2500 companies with higher price-to-book ratios and higher forecasted growth values.The Standard & Poor’s 500® Index is a market-weighted index of 500 widely held common stocks of companies chosen for market size, liquidity and current index membership.The MSCI All Country World Index is a free-float-adjusted market capitalization index that is designed to measure the equity market performance in the global developed and emerging markets.The Russell 1000® Value Index measures the performance of the large-cap value segment of the U.S. equity universe.It includes those Russell 1000 companies with lower price-to-book ratios and lower expected growth values.You cannot invest directly in an index. Price to earnings (P/E) ratio is a common tool for comparing the prices of different common stocks and is calculated by dividing the current market price of a stock by the earnings per share. Correlation is a measure of the interdependence of two random variables. Must be preceded or accompanied by a prospectus. The O’Shaughnessy Funds are distributed by Quasar Distributors, LLC. 3 O’SHAUGHNESSY ALL CAP CORE FUND Comparison of the change in value of a $100,000 investment in the O’Shaughnessy All Cap Core Fund – Class I Shares vs the Russell 3000® Index and the S&P 500® Index Total Return: Since Inception(1) O’Shaughnessy All Cap Core Fund – Class A (with sales load) 14.94% O’Shaughnessy All Cap Core Fund – Class A (without sales load) 21.26% O’Shaughnessy All Cap Core Fund – Class C (with CDSC) 18.65% O’Shaughnessy All Cap Core Fund – Class C (without CDSC) 19.65% O’Shaughnessy All Cap Core Fund – Class I 20.89% Russell 3000® Index 23.73% S&P 500® Index 21.96% Total Annual Fund Operating Expenses: Class A Shares – 24.46%; Class C Shares – 25.21%; Class I Shares – 24.21% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-877-291-7827. Returns reflect the reinvestment of dividends and capital gain distributions.Fee waivers are in effect. In the absence of fee waivers, returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gain distributions, or redemption of Fund shares.Class A shares may be subject to a 5.25% front-end sales load.Class A shares do not have a contingent deferred sales charge (“CDSC”) except that a charge of 1% applies to certain redemptions made within twelve months, following purchases of $1 million or more without an initial sales charge.Class C shares may be subject to a CDSC of 1.00% on redemptions held for one year or less after purchase.Performance data shown does not reflect the 2% redemption fee imposed on shares held for 90 days or less.If it did, total returns would be reduced.This chart does not imply any future performance.Indices do not incur expenses and are not available for investment. The Russell 3000® Index measures the performance of the largest 3,000 U.S. companies representing approximately 98% of the investable U.S. equity market. The S&P 500® Index is a market-value weighted index consisting of 500 stocks chosen for market size, liquidity, and industry group representation. (1)The Fund commenced operations on August 16, 2010. 4 O’SHAUGHNESSY ENHANCED DIVIDEND FUND Comparison of the change in value of a $100,000 investment in the O’Shaughnessy Enhanced Dividend Fund – Class I Shares vs the MSCI AC World Index and the Russell 1000® Value Index Total Return: Since Inception(1) O’Shaughnessy Enhanced Dividend Fund – Class A (with sales load) 11.62% O’Shaughnessy Enhanced Dividend Fund – Class A (without sales load) 17.76% O’Shaughnessy Enhanced Dividend Fund – Class C (with CDSC) 16.00% O’Shaughnessy Enhanced Dividend Fund – Class C (without CDSC) 17.00% O’Shaughnessy Enhanced Dividend Fund – Class I 18.16% MSCI All Country World Index 20.08% Russell 1000® Value Index 19.09% Total Annual Fund Operating Expenses: Class A Shares – 24.43%; Class C Shares – 25.18%; Class I Shares – 24.18% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-877-291-7827. Returns reflect the reinvestment of dividends and capital gain distributions.Fee waivers are in effect. In the absence of fee waivers, returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gain distributions, or redemption of Fund shares.Class A shares may be subject to a 5.25% front-end sales load.Class A shares do not have a contingent deferred sales charge (“CDSC”) except that a charge of 1% applies to certain redemptions made within twelve months, following purchases of $1 million or more without an initial sales charge.Class C shares may be subject to a CDSC of 1.00% on redemptions held for one year or less after purchase.Performance data shown does not reflect the 2% redemption fee imposed on shares held for 90 days or less.If it did, total returns would be reduced.This chart does not imply any future performance.Indices do not incur expenses and are not available for investment. The MSCI All Country World Index is a free-float-adjusted market capitalization index that is designed to measure the equity market performance in the global developed and emerging markets. The term “free-float” represents the portion of shares outstanding that are deemed to be available for purchase in the public equity markets by investors. The Russell 1000® Value Index measures the performance of the large-cap value segment of the U.S. equity universe. It includes those Russell 1000 companies with lower price-to-book ratios and lower expected growth values. (1)The Fund commenced operations on August 16, 2010. 5 O’SHAUGHNESSY SMALL/MID CAP GROWTH FUND Comparison of the change in value of a $100,000 investment in the O’Shaughnessy Small/Mid Cap Growth Fund – Class I Shares vs the Russell 2500™ Growth Index Total Return: Since Inception(1) O’Shaughnessy Small/Mid Cap Growth Fund – Class A (with sales load) 23.62% O’Shaughnessy Small/Mid Cap Growth Fund – Class A (without sales load) 30.42% O’Shaughnessy Small/Mid Cap Growth Fund – Class I 30.72% Russell 2500™ Growth Index 36.43% Total Annual Fund Operating Expenses: Class A Shares – 20.78%; Class I Shares – 20.53% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-877-291-7827. Returns reflect the reinvestment of dividends and capital gain distributions.Fee waivers are in effect. In the absence of fee waivers, returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gain distributions, or redemption of Fund shares.Class A shares may be subject to a 5.25% front-end sales load.Class A shares do not have a contingent deferred sales charge (“CDSC”) except that a charge of 1% applies to certain redemptions made within twelve months, following purchases of $1 million or more without an initial sales charge.Performance data shown does not reflect the 2% redemption fee imposed on shares held for 90 days or less.If it did, total returns would be reduced.This chart does not imply any future performance.Indices do not incur expenses and are not available for investment. The Russell 2500™ Growth Index measures the performance of the small to mid-cap growth segment of the U.S. equity universe. It includes those Russell 2500 companies with higher price-to-book ratios and higher forecasted growth values. (1)The Fund commenced operations on August 16, 2010. 6 O’Shaughnessy Mutual Funds Expense Example at July 31, 2011 (Unaudited) Shareholders in mutual funds generally incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees, and exchange fees, and (2) ongoing costs, including management fees, distribution and/or service fees, and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (2/1/11 – 7/31/11). Actual Expenses For each class of each fund, two lines are presented in the tables below – the first line for each class provides information about actual account values and actual expenses, with actual net expenses being limited to 1.24% for Class A shares of the All Cap Core Fund and the Enhanced Dividend Fund, 1.44% for Class A shares of the Small/Mid Cap Growth Fund, 1.99% for Class C shares of the All Cap Core Fund and the Enhanced Dividend Fund, 0.99% for Class I shares of the All Cap Core Fund and the Enhanced Dividend Fund, and 1.19% for Class I shares of the Small/Mid Cap Growth Fund, per the advisory agreement. In addition, you may be assessed a fee for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent. The Example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” for your fund and class to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes For each class of each fund, the second line for each class provides information about hypothetical account values and hypothetical expenses based on the respective fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transaction costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the tables for each class of each fund is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transaction costs were included, your costs would have been higher. 7 O’Shaughnessy Mutual Funds Expense Example (Continued) at July 31, 2011 (Unaudited) All Cap Core Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 2/1/11 7/31/11 (2/1/11 - 7/31/11) Class A Actual Class A Hypothetical (5% return before expenses) Class C Actual $ 999.20 Class C Hypothetical (5% return before expenses) Class I Actual Class I Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.24%, 1.99%, and 0.99% for Class A, Class C, and Class I, respectively, multiplied by the average account value over the period, multiplied by 181 (days in the most recent fiscal half-year)/365 days to reflect the one-half year expense. Enhanced Dividend Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 2/1/11 7/31/11 (2/1/11 - 7/31/11) Class A Actual $ 6.25 Class A Hypothetical (5% return before expenses) $ 6.21 Class C Actual Class C Hypothetical (5% return before expenses) $ 9.94 Class I Actual $ 4.99 Class I Hypothetical (5% return before expenses) $ 4.96 * Expenses are equal to the Fund’s annualized expense ratio of 1.24%, 1.99%, and 0.99% for Class A, Class C, and Class I, respectively, multiplied by the average account value over the period, multiplied by 181 (days in the most recent fiscal half-year)/365 days to reflect the one-half year expense. Small/Mid Cap Growth Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 2/1/11 7/31/11 (2/1/11 - 7/31/11) Class A Actual Class A Hypothetical (5% return before expenses) Class I Actual Class I Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.44% and 1.19% for Class A and Class I, respectively, multiplied by the average account value over the period, multiplied by 181 (days in the most recent fiscal half-year)/365 days to reflect the one-half year expense. 8 O’Shaughnessy All Cap Core Fund Sector Allocation of Portfolio Assets at July 31, 2011 (Unaudited) Percentages represent market value as a percentage of total investments. 9 O’Shaughnessy Enhanced Dividend Fund Sector Allocation of Portfolio Assets at July 31, 2011 (Unaudited) Percentages represent market value as a percentage of total investments. 10 O’Shaughnessy Small/Mid Cap Growth Fund Sector Allocation of Portfolio Assets at July 31, 2011 (Unaudited) Percentages represent market value as a percentage of total investments. 11 O’Shaughnessy All Cap Core Fund Schedule of Investments at July 31, 2011 Shares Value COMMON STOCKS – 96.31% Aerospace & Defense – 4.62% Ceradyne, Inc.* $ Hexcel Corp.* Lockheed Martin Corp. Northrop Grumman Corp. Raytheon Co. United Technologies Corp. Airlines – 0.21% US Airways Group, Inc.* Auto Components – 0.88% Goodyear Tire & Rubber Co.* Magna International, Inc.# Automobiles – 0.12% Ford Motor Co.* Beverages – 3.90% The Coca-Cola Co. Coca-Cola Enterprises, Inc. PepsiCo, Inc. Biotechnology – 0.34% Biogen Idec, Inc.* Capital Markets – 1.36% Ameriprise Financial, Inc. Franklin Resources, Inc. INTL FCStone, Inc.* Oppenheimer Holdings, Inc. – Class A Chemicals – 2.53% A. Schulman, Inc. Agrium, Inc.# American Vanguard Corp. E.I. du Pont de Nemours & Co. Georgia Gulf Corp.* Monsanto Co. The Mosaic Co. Omnova Solutions, Inc.* Potash Corporation of Saskatchewan, Inc. – ADR Quaker Chemical Corp. Westlake Chemical Corp. The accompanying notes are an integral part of these financial statements. 12 O’Shaughnessy All Cap Core Fund Schedule of Investments (Continued) at July 31, 2011 Shares Value COMMON STOCKS (Continued) Communications Equipment – 0.93% F5 Networks, Inc.* $ InterDigital, Inc. JDS Uniphase Corp.* Powerwave Technologies, Inc.* Telefonaktiebolaget LM Ericsson – ADR Computers & Peripherals – 2.93% Apple, Inc.* Hewlett-Packard Co. NetApp, Inc.* Quantum Corp.* SanDisk Corp.* Construction & Engineering – 0.13% MasTec, Inc.* Consumer Finance – 0.24% American Express Co. Discover Financial Services Diversified Consumer Services – 0.52% Weight Watchers International, Inc. Diversified Telecommunication Services – 4.93% AT&T, Inc. IDT Corp. – Class B Verizon Communications, Inc. Vonage Holdings Corp.* Electric Utilities – 0.12% PNM Resources, Inc. Electrical Equipment – 0.40% Rockwell Automation, Inc. Electronic Equipment, Instruments & Components – 1.67% Corning, Inc. Newport Corp.* Power-One, Inc.* SYNNEX Corp.* Tech Data Corp.* Vishay Intertechnology, Inc.* The accompanying notes are an integral part of these financial statements. 13 O’Shaughnessy All Cap Core Fund Schedule of Investments (Continued) at July 31, 2011 Shares Value COMMON STOCKS (Continued) Energy Equipment & Services – 2.90% Baker Hughes, Inc. $ Complete Production Services, Inc.* Halliburton Co. ION Geophysical Corp.* National Oilwell Varco, Inc. RPC, Inc. Food & Staples Retailing – 3.30% Ingles Markets, Inc. – Class A Nash Finch Co. The Pantry, Inc.* Pricesmart, Inc. Sysco Corp. Wal-Mart Stores, Inc. Whole Foods Market, Inc. Food Products – 0.78% Chiquita Brands International, Inc.* Dean Foods Co.* Green Mountain Coffee Roasters, Inc.* Sara Lee Corp. Gas Utilities – 0.94% The Laclede Group, Inc. New Jersey Resources Corp. WGL Holdings, Inc. Health Care Equipment & Supplies – 0.37% Baxter International, Inc. Edwards Lifesciences Corp.* Health Care Providers & Services – 2.67% Aetna, Inc. AMERIGROUP Corp.* Coventry Health Care, Inc.* Humana, Inc.* Kindred Healthcare, Inc.* Molina Healthcare, Inc.* Owens & Minor, Inc. UnitedHealth Group, Inc. WellPoint, Inc. The accompanying notes are an integral part of these financial statements. 14 O’Shaughnessy All Cap Core Fund Schedule of Investments (Continued) at July 31, 2011 Shares Value COMMON STOCKS (Continued) Hotels, Restaurants & Leisure – 4.90% Chipotle Mexican Grill, Inc.* $ Domino’s Pizza, Inc.* Las Vegas Sands Corp.* Marriott International, Inc. – Class A McDonald’s Corp. Red Robin Gourmet Burgers, Inc.* Royal Caribbean Cruises Ltd.*# Wynn Resorts Ltd. Household Durables – 0.27% Tempur-Pedic International, Inc.* Household Products – 2.80% Colgate-Palmolive Co. The Procter & Gamble Co. Insurance – 2.77% CNO Financial Group, Inc.* The Travelers Companies, Inc. Internet & Catalog Retail – 2.27% Netflix, Inc.* Priceline.com, Inc.* Internet Software & Services – 0.54% Akamai Technologies, Inc.* 73 Google, Inc. – Class A* VeriSign, Inc.* IT Services – 4.41% Automatic Data Processing, Inc. Cardtronics, Inc.* International Business Machines Corp. Visa, Inc. Machinery – 2.01% Caterpillar, Inc. Cummins, Inc. Eaton Corp. Illinois Tool Works, Inc. Joy Global, Inc. NN, Inc.* Titan International, Inc. The accompanying notes are an integral part of these financial statements. 15 O’Shaughnessy All Cap Core Fund Schedule of Investments (Continued) at July 31, 2011 Shares Value COMMON STOCKS (Continued) Media – 1.50% CBS Corp. – Class B $ DIRECTV – Class A* The Walt Disney Co. The Washington Post Co. – Class B Metals & Mining – 2.30% Cliffs Natural Resources, Inc. Freeport-McMoRan Copper & Gold, Inc. Newmont Mining Corp. Olympic Steel, Inc. Stillwater Mining Co.* Oil, Gas & Consumable Fuels – 9.83% Anadarko Petroleum Corp. Apache Corp. Chesapeake Energy Corp. Chevron Corp. Cimarex Energy Co. ConocoPhillips Devon Energy Corp. El Paso Corp. Green Plains Renewable Energy, Inc.* Marathon Oil Corp. Occidental Petroleum Corp. Peabody Energy Corp. Pioneer Natural Resources Co. Tesoro Corp.* Total S.A. – ADR Valero Energy Corp. Western Refining, Inc.* The Williams Companies, Inc. World Fuel Services Corp. Paper & Forest Products – 0.56% Domtar Corp. Mercer International, Inc.* Personal Products – 0.18% Estee Lauder Companies, Inc. – Class A Pharmaceuticals – 5.91% Abbott Laboratories Bristol-Myers Squibb Co. Forest Laboratories, Inc.* Johnson & Johnson The accompanying notes are an integral part of these financial statements. 16 O’Shaughnessy All Cap Core Fund Schedule of Investments (Continued) at July 31, 2011 Shares Value COMMON STOCKS (Continued) Pharmaceuticals – 5.91% (Continued) The Medicines Co.* $ Pfizer, Inc. Professional Services – 0.61% Kelly Services, Inc. – Class A* Semiconductors & Semiconductor Equipment – 8.03% Altera Corp. Analog Devices, Inc. Applied Materials, Inc. Atmel Corp.* Brooks Automation, Inc.* Cirrus Logic, Inc.* Cypress Semiconductor Corp.* Fairchild Semiconductor International, Inc.* FEI Co.* GT Solar International, Inc.* Intel Corp. KLA-Tencor Corp. Kulicke & Soffa Industries, Inc.* Micron Technology, Inc.* Novellus Systems, Inc.* OmniVision Technologies, Inc.* Photronics, Inc.* Silicon Image, Inc.* Texas Instruments, Inc. TriQuint Semiconductor, Inc.* Xilinx, Inc. Software – 3.85% Citrix Systems, Inc.* Informatica Corp.* Intuit, Inc.* Microsoft Corp. Oracle Corp. Red Hat, Inc.* TIBCO Software, Inc.* Specialty Retail – 4.17% Asbury Automotive Group, Inc.* The Gap, Inc. Home Depot, Inc. OfficeMax, Inc.* O’Reilly Automotive, Inc.* The accompanying notes are an integral part of these financial statements. 17 O’Shaughnessy All Cap Core Fund Schedule of Investments (Continued) at July 31, 2011 Shares Value COMMON STOCKS (Continued) Specialty Retail – 4.17% (Continued) Sonic Automotive, Inc. – Class A $ Ulta Salon Cosmetics & Fragrance, Inc.* Textiles, Apparel & Luxury Goods – 0.97% Crocs, Inc.* Fossil, Inc.* Tobacco – 1.13% Lorillard, Inc. Philip Morris International, Inc. Trading Companies & Distributors – 0.51% United Rentals, Inc.* Total Common Stocks (Cost $30,439,527) SHORT-TERM INVESTMENTS – 3.58% Fidelity Institutional Money Market Government Portfolio, Class I, 0.01%† (Cost $1,144,101) Total Investments in Securities (Cost $31,583,628) – 99.89% Other Assets in Excess of Liabilities – 0.11% Net Assets – 100.00% $ * Non-income producing security. # U.S. traded security of a foreign issuer. † Rate shown is the 7-day yield as of July 31, 2011. ADR – American Depository Receipt The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 18 O’Shaughnessy Enhanced Dividend Fund Schedule of Investments at July 31, 2011 Shares Value COMMON STOCKS – 92.79% Aerospace & Defense – 5.85% BAE Systems PLC – ADR $ Lockheed Martin Corp. Northrop Grumman Corp. Raytheon Co. Capital Markets – 0.24% Credit Suisse Group AG – ADR Commercial Banks – 0.26% Royal Bank of Canada# Commercial Services & Supplies – 0.56% Republic Services, Inc. Waste Management, Inc. Communications Equipment – 1.38% Nokia Corp. – ADR Computers & Peripherals – 0.32% Seagate Technology PLC# Construction Materials – 1.72% CRH PLC – ADR Diversified Telecommunication Services – 20.54% AT&T, Inc. BCE, Inc.# BT Group PLC – ADR Deutsche Telekom AG – ADR France Telecom S.A. – ADR KT Corp. – ADR Portugal Telecom, SGPS, S.A. – ADR Telecom Italia S.p.A. – ADR Telefonica S.A. – ADR Telefonos de Mexico SAB de CV (Telmex) – ADR Telstra Corp., Ltd. – ADR TELUS Corp.# Verizon Communications, Inc. Energy Equipment & Services – 0.66% Transocean Ltd.# The accompanying notes are an integral part of these financial statements. 19 O’Shaughnessy Enhanced Dividend Fund Schedule of Investments (Continued) at July 31, 2011 Shares Value COMMON STOCKS (Continued) Food & Staples Retailing – 0.45% Koninklijke Ahold N.V. – ADR $ Wal-Mart Stores, Inc. Food Products – 2.92% ConAgra Foods, Inc. Kellogg Co. Sara Lee Corp. Industrial Conglomerates – 0.12% Koninklijke Philips Electronics N.V. – ADR Insurance – 7.01% Allianz SE – ADR Aviva PLC – ADR AXA S.A. – ADR Prudential PLC – ADR Sun Life Financial, Inc.# Media – 0.75% Thomson Reuters Corp.# Time Warner Cable, Inc. Multi-line Retail – 0.17% J.C. Penney Co., Inc. Office Electronics – 0.34% Canon, Inc. – ADR Oil, Gas & Consumable Fuels – 17.21% BP PLC – ADR Chevron Corp. China Petroleum & Chemical Corp. – ADR CNOOC Ltd. – ADR ConocoPhillips Encana Corp.# ENI S.p.A. – ADR Marathon Oil Corp. Marathon Petroleum Corp.* PetroChina Co., Ltd. – ADR Repsol YPF, S.A. – ADR Royal Dutch Shell PLC – ADR Sasol Ltd. – ADR Statoil ASA – ADR The accompanying notes are an integral part of these financial statements. 20 O’Shaughnessy Enhanced Dividend Fund Schedule of Investments (Continued) at July 31, 2011 Shares Value COMMON STOCKS (Continued) Oil, Gas & Consumable Fuels – 17.21% (Continued) Total S.A. – ADR $ Paper & Forest Products – 1.74% International Paper Co. Stora Enso Oyj – ADR Svenska Cellulosa AB (SCA) – ADR UPM-Kymmene Oyj – ADR Pharmaceuticals – 13.42% Abbott Laboratories AstraZeneca PLC – ADR Bayer AG – ADR Bristol-Myers Squibb Co. Eisai Co., Ltd. – ADR Eli Lilly & Co. Johnson & Johnson Pfizer, Inc. Semiconductors & Semiconductor Equipment – 3.40% Intel Corp. STMicroelectronics N.V. – ADR Taiwan Semiconductor Manufacturing Co., Ltd. – ADR Software – 0.54% Nintendo Co., Ltd. – ADR Specialty Retail – 0.11% Limited Brands, Inc. Tobacco – 2.30% Reynolds American, Inc. Wireless Telecommunication Services – 10.78% China Mobile Ltd. – ADR Mobile TeleSystems – ADR NTT DOCOMO, Inc. – ADR Rogers Communications, Inc. – Class B# SK Telecom Co., Ltd. – ADR VimpelCom Ltd. – ADR Vodafone Group PLC – ADR Total Common Stocks (Cost $13,158,944) The accompanying notes are an integral part of these financial statements. 21 O’Shaughnessy Enhanced Dividend Fund Schedule of Investments (Continued) at July 31, 2011 Shares Value PREFERRED STOCKS – 3.20% Diversified Telecommunication Services – 3.20% Tele Norte Leste Participacoes S.A. – ADR $ Telecomunicacoes de Sao Paulo S.A. – ADR Total Preferred Stocks (Cost $369,943) SHORT-TERM INVESTMENTS – 2.16% Fidelity Institutional Money Market Government Portfolio, Class I, 0.01%† (Cost $307,965) Total Investments in Securities (Cost $13,836,852) – 98.15% Other Assets in Excess of Liabilities – 1.85% Net Assets – 100.00% $ * Non-income producing security. # U.S. traded security of a foreign issuer. † Rate shown is the 7-day yield as of July 31, 2011. ADR – American Depository Receipt The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Country Allocation Country % of Net Assets United States % United Kingdom % Canada % France % Germany % Spain % Brazil % Italy % Netherlands % Australia % Japan % Ireland % Russian Federation % Hong Kong % Republic of Korea % Finland % Mexico % Norway % Taiwan, Province of China % Sweden % China % Switzerland % South Africa % Portugal % Bermuda % % The accompanying notes are an integral part of these financial statements. 22 O’Shaughnessy Small/Mid Cap Growth Fund Schedule of Investments at July 31, 2011 Shares Value COMMON STOCKS – 94.88% Aerospace & Defense – 0.77% Ceradyne, Inc.* $ HEICO Corp. Hexcel Corp.* Airlines – 0.52% JetBlue Airways Corp.* US Airways Group, Inc.* Auto Components – 4.70% American Axle & Manufacturing Holdings, Inc.* Autoliv, Inc. BorgWarner, Inc.* Goodyear Tire & Rubber Co.* Magna International, Inc.# Modine Manufacturing Co.* Standard Motor Products, Inc. Tenneco, Inc.* TRW Automotive Holdings Corp.* Beverages – 0.23% Coca-Cola Enterprises, Inc. Biotechnology – 0.52% Cepheid, Inc.* Building Products – 0.74% Owens Corning, Inc.* Trex Co., Inc.* Chemicals – 3.17% American Vanguard Corp. Ferro Corp.* Georgia Gulf Corp.* NewMarket Corp. Potash Corporation of Saskatchewan, Inc. – ADR Quaker Chemical Corp. Westlake Chemical Corp. Commercial Banks – 0.18% City National Corp. Commercial Services & Supplies – 1.16% Copart, Inc.* Deluxe Corp. The accompanying notes are an integral part of these financial statements. 23 O’Shaughnessy Small/Mid Cap Growth Fund Schedule of Investments (Continued) at July 31, 2011 Shares Value COMMON STOCKS (Continued) Commercial Services & Supplies – 1.16% (Continued) Interface, Inc. – Class A $ Communications Equipment – 2.50% ADTRAN, Inc. F5 Networks, Inc.* InterDigital, Inc. JDS Uniphase Corp.* Powerwave Technologies, Inc.* Seachange International, Inc.* Computers & Peripherals – 0.25% Quantum Corp.* Construction & Engineering – 0.89% Dycom Industries, Inc.* MasTec, Inc.* Diversified Consumer Services – 2.15% Coinstar, Inc.* Sotheby’s Weight Watchers International, Inc. Diversified Telecommunication Services – 1.85% General Communication, Inc. – Class A* Telecom Corp New Zealand Ltd. – ADR Vonage Holdings Corp.* Electrical Equipment – 0.22% General Cable Corp.* Electronic Equipment, Instruments & Components – 3.24% Cognex Corp. Coherent, Inc.* Daktronics, Inc. Electro Scientific Industries, Inc.* FARO Technologies, Inc.* OSI Systems, Inc.* Power-One, Inc.* Rofin-Sinar Technologies, Inc.* Vishay Intertechnology, Inc.* Energy Equipment & Services – 5.34% Baker Hughes, Inc. 84 Carbo Ceramics, Inc. The accompanying notes are an integral part of these financial statements. 24 O’Shaughnessy Small/Mid Cap Growth Fund Schedule of Investments (Continued) at July 31, 2011 Shares Value COMMON STOCKS (Continued) Energy Equipment & Services – 5.34% (Continued) Complete Production Services, Inc.* $ 77 Core Laboratories N.V.# ION Geophysical Corp.* RPC, Inc. Weatherford International Ltd.*# Food Products – 2.42% B&G Foods, Inc. Bunge Ltd.# Dean Foods Co.* Green Mountain Coffee Roasters, Inc.* Ralcorp Holdings, Inc.* Health Care Equipment & Supplies – 2.03% C.R. Bard, Inc. The Cooper Companies, Inc. Cyberonics, Inc.* Zoll Medical Corp.* Health Care Providers & Services – 2.01% AMERIGROUP Corp.* Centene Corp.* Coventry Health Care, Inc.* Healthways, Inc.* Humana, Inc. Sunrise Senior Living, Inc.* Team Health Holdings, Inc.* Hotels, Restaurants & Leisure – 5.50% Chipotle Mexican Grill, Inc.* DineEquity, Inc.* Krispy Kreme Doughnuts, Inc.* Las Vegas Sands Corp.* Red Robin Gourmet Burgers, Inc.* Royal Caribbean Cruises Ltd.*# Wynn Resorts Ltd. Household Durables – 1.43% D.R. Horton, Inc. Tempur-Pedic International, Inc.* Insurance – 0.17% The Phoenix Companies, Inc.* The accompanying notes are an integral part of these financial statements. 25 O’Shaughnessy Small/Mid Cap Growth Fund Schedule of Investments (Continued) at July 31, 2011 Shares Value COMMON STOCKS (Continued) Internet & Catalog Retail – 4.29% Netflix, Inc.* $ Priceline.com, Inc.* ValueVision Media, Inc. – Class A* Internet Software & Services – 1.25% Akamai Technologies, Inc.* Liquidity Services, Inc.* Sohu.com, Inc.* WebMD Health Corp.* IT Services – 1.26% Alliance Data Systems Corp.* Cardtronics, Inc.* Gartner, Inc.* Sapient Corp.* TeleTech Holdings, Inc.* Leisure Equipment & Products – 0.78% Brunswick Corp. Polaris Industries, Inc. Machinery – 6.73% AGCO Corp.* 85 Caterpillar, Inc. Chart Industries, Inc.* CNH Global N.V.*# Cummins, Inc. Gardner Denver, Inc. Joy Global, Inc. Kennametal, Inc. Lindsay Corp. The Manitowoc Co., Inc. Meritor, Inc.* NN, Inc.* Nordson Corp. Tata Motors Ltd. – ADR Tennant Co. Timken Co. Titan International, Inc. Media – 2.41% AMC Networks, Inc. – Class A* Arbitron, Inc. Cablevision Systems Corp. – Class A Charter Communications, Inc. – Class A* The accompanying notes are an integral part of these financial statements. 26 O’Shaughnessy Small/Mid Cap Growth Fund Schedule of Investments (Continued) at July 31, 2011 Shares Value COMMON STOCKS (Continued) Media – 2.41% (Continued) DIRECTV – Class A* $ Global Sources Ltd.*# Knology, Inc.* Liberty Media Corp. – Capital – Series A* Sinclair Broadcast Group, Inc. – Class A Metals & Mining – 4.24% Alcoa, Inc. Allegheny Technologies, Inc. Carpenter Technology Corp. Cliffs Natural Resources, Inc. Freeport-McMoRan Copper & Gold, Inc. Materion Corp.* Nucor Corp. Pan American Silver Corp.# Southern Copper Corp. Stillwater Mining Co.* Titanium Metals Corp. Multi-line Retail – 1.11% Dillard’s, Inc. – Class A Dollar Tree, Inc.* Oil, Gas & Consumable Fuels – 4.77% Arch Coal, Inc. Cabot Oil & Gas Corp. Cimarex Energy Co. HollyFrontier Corp. Peabody Energy Corp. Petrohawk Energy Corp.* Provident Energy Ltd.# Range Resources Corp. Sunoco, Inc. Tesoro Corp.* Personal Products – 1.17% Herbalife Ltd.# Pharmaceuticals – 0.88% Endo Pharmaceuticals Holdings, Inc.* The Medicines Co.* The accompanying notes are an integral part of these financial statements. 27 O’Shaughnessy Small/Mid Cap Growth Fund Schedule of Investments (Continued) at July 31, 2011 Shares Value COMMON STOCKS (Continued) Professional Services – 1.57% Manpower, Inc. $ On Assignment, Inc.* Resources Connection, Inc. Road & Rail – 0.11% Kansas City Southern* Semiconductors & Semiconductor Equipment – 7.21% Atmel Corp.* Cirrus Logic, Inc.* Fairchild Semiconductor International, Inc.* GT Solar International, Inc.* KLA-Tencor Corp. Kulicke & Soffa Industries, Inc.* Lam Research Corp.* Lattice Semiconductor Corp.* Micron Technology, Inc.* NVIDIA Corp.* OmniVision Technologies, Inc.* Silicon Image, Inc.* STMicroelectronics N.V. – ADR TriQuint Semiconductor, Inc.* Veeco Instruments, Inc.* Software – 1.50% Informatica Corp.* Intuit, Inc.* Mentor Graphics Corp.* TIBCO Software, Inc.* Specialty Retail – 3.97% Advance Auto Parts, Inc. Ann, Inc.* The Buckle, Inc. Cost Plus, Inc.* Genesco, Inc.* Limited Brands, Inc. Pier 1 Imports, Inc.* Sally Beauty Holdings, Inc.* Ulta Salon Cosmetics & Fragrance, Inc.* Vitamin Shoppe, Inc.* Zumiez, Inc.* The accompanying notes are an integral part of these financial statements. 28 O’Shaughnessy Small/Mid Cap Growth Fund Schedule of Investments (Continued) at July 31, 2011 Shares Value COMMON STOCKS (Continued) Textiles, Apparel & Luxury Goods – 7.20% Crocs, Inc.* $ Deckers Outdoor Corp.* Fossil, Inc.* Lululemon Athletica, Inc.* Quiksilver, Inc.* Under Armour, Inc. – Class A* Thrifts & Mortgage Finance – 0.10% Provident Financial Services, Inc. Trading Companies & Distributors – 1.15% United Rentals, Inc.* Wireless Telecommunication Services – 1.19% MetroPCS Communications, Inc.* Total Common Stocks (Cost $5,829,236) PREFERRED STOCKS – 1.05% Chemicals – 0.18% Braskem S.A. – ADR Diversified Telecommunication Services – 0.59% Brasil Telecom S.A. – ADR Telecomunicacoes de Sao Paulo S.A. – ADR Wireless Telecommunication Services – 0.28% Tim Participacoes S.A. – ADR Total Preferred Stocks (Cost $74,574) SHORT-TERM INVESTMENTS – 2.81% Fidelity Institutional Money Market Government Portfolio, Class I, 0.01%† (Cost $195,618) Total Investments in Securities (Cost $6,099,428) – 98.74% Other Assets in Excess of Liabilities– 1.26% Net Assets – 100.00% $ * Non-income producing security. # U.S. traded security of a foreign issuer. † Rate shown is the 7-day yield as of July 31, 2011. ADR – American Depository Receipt The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 29 O’Shaughnessy Mutual Funds Statements of Assets and Liabilities at July 31, 2011 All Cap Enhanced Small/Mid Cap Core Fund Dividend Fund Growth Fund ASSETS Investments in securities, at value (cost $31,583,628, $13,836,852, and $6,099,428, respectively) $ $ $ Cash — — Receivables: Fund shares issued Dividends and interest Due from Advisor (Note 4) Prepaid expenses Total assets LIABILITIES Payables: Fund shares redeemed — — Securities purchased — — Administration fees Audit fees Transfer agent fees and expenses Custody fees Legal fees Fund accounting fees Shareholder reporting Chief Compliance Officer fee Distribution fees Shareholder servicing fees Accrued other expenses — Total liabilities NET ASSETS $ $ $ CALCULATION OF NET ASSET VALUE PER SHARE Class A Shares Net assets applicable to shares outstanding $ $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value and redemption price per share $ $ $ Maximum offering price per share (Net asset value per share divided by 94.75%) $ $ $ Class C Shares Net assets applicable to shares outstanding $ $ — Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] — Net asset value and offering price per share (Note 1) $ $ — Class I Shares Net assets applicable to shares outstanding $ $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ $ $ COMPONENTS OF NET ASSETS Paid-in capital $ $ $ Undistributed net investment income — Accumulated net realized gain/(loss) on investments ) ) Net unrealized appreciation of investments Net assets $ $ $ The accompanying notes are an integral part of these financial statements. 30 O’Shaughnessy Mutual Funds Statements of Operations For the Period August 16, 2010* through July 31, 2011 All Cap Enhanced Small/Mid Cap Core Fund Dividend Fund Growth Fund INVESTMENT INCOME Income Dividends (net of foreign tax withheld of $4,898, $43,802, and $234, respectively) $ $ $ Interest 56 40 Total income Expenses Advisory fees (Note 4) Custody fees (Note 4) Transfer agent fees and expenses (Note 4) Registration fees Fund accounting fees (Note 4) Administration fees (Note 4) Shareholder servicing fees – Class A (Note 6) Shareholder servicing fees – Class C (Note 6) — Shareholder servicing fees – Class I (Note 6) Audit fees Distribution fees – Class A (Note 5) Distribution fees – Class C (Note 5) — Chief Compliance Officer fee (Note 4) Miscellaneous expense Trustee fees Legal fees Reports to shareholders Insurance expense Total expenses Less: advisory fee waiver and expense reimbursement (Note 4) Net expenses Net investment income/(loss) ) REALIZED AND UNREALIZED GAIN/(LOSS) ON INVESTMENTS Net realized gain/(loss) on investments ) Net change in unrealized appreciation on investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ $ $ *Commencement of operations. The accompanying notes are an integral part of these financial statements. 31 O’Shaughnessy Mutual Funds Statements of Changes in Net Assets All Cap Enhanced Small/Mid Cap Core Fund Dividend Fund Growth Fund August 16, August 16, August 16, 2010* 2010* 2010* through through through July 31, July 31, July 31, INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income/(loss) $ $ $ ) Net realized gain/(loss) on investments ) Net change in unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income Class A Shares ) ) — Class C Shares ) ) — Class I Shares ) ) — From net realized gain on investments Class A Shares ) ) ) Class C Shares ) ) — Class I Shares ) ) ) Total distributions to shareholders ) ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of period — — — End of period $ $ $ Includes undistributed net investment income of $ $ $
